Title: To James Madison from William Crawford, 15 January 1812
From: Crawford, William
To: Madison, James


SirWashington Jany. 15th. 1812
Much uncertainty respecting the propriety of the step I am now about to take, has agitated my mind, since the rising of the court appointed to try Genl. Wilkinson which ceased on information received yesterday—that upon Saturday last their proceedings had not been laid before you. Duty to the public—Justice to Genl. Wilkinson & respect for you prevail, & impell me to lay one fact, among many others, which came under my immediate observation, before you; of such a nature as to determine, in part, the character of the prosecution carried on against him.
In the opening of the enquiry, submitted to a committee of the house of representatives in Congress, respecting the cause or causes of the great mortality, which prevailed in that detachment of the army, ordered for the defence of New Orleans—during the summer of 1809—of which, last winter, I happened to be a member, a proposition was made to call upon the Secy. of War for information on the subject of the enquiry. A note to this effect was prepared by the chairman of the committee—requesting his attendance at a time appointed. He attended, and, after an introduction to the members of the committee, the chairman observed, that the Secy. of War attended on the committee for the purpose of communicating to them information which he had received, relative to the subject of our enquiry; & on which he wished to offer some observations. I enquired whether we were to consider this communication as official; & of the nature of testimony. Being answered in the negative, I objected to the hearing of any communications not official—or any comments thereon—unless the individual was qualified, in the usual way, to the communications made. This objection being overruled—the Secy. of War, after reading several paragraphs from newspapers—& extracts from letters—proceeded to comment on the communications read. All which paragraphs—extracts—& comments tended, according to the impression then made upon my mind, strongly to implicate the conduct & character of Genl. Wilkinson—but the items, of which they were made up, I do not now recollect, as no minutes of them were taken. I barely state the fact as it occurred. I offer no comments thereon. My object is, that, when you come to decide on it, you may have the whole case before you—well aware that all those, of my acquaintance, who are friendly to you from patriotic—disinterested motives—are highly interested in the issue. Upon this occasion I address you entirely of my own motion—without any impulse but that derived from the duty I owe to my God and my country. I am Sir With High respect Your fellow citizen
Wm. Crawford
